COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Juan Valles,                                    §                No. 08-16-00132-CV

                       Appellant,                §                  Appeal from the

 v.                                              §                 30th District Court

 Sandra Baker, Alissa M. Uribe and               §             of Wichita County, Texas
 Kim Cole,
                                                 §                  (TC# 183,353-A)
                        Appellees’.
                                               §
                                             ORDER




       Pending before the Court is Appellant’s motion for default judgment on the ground that

the Appellees failed to file a brief.    The Rules of Appellate Procedure do not authorize the

granting of a default judgment in favor of the appellant even if the appellee fails to file its brief.

Further, the Court granted Appellees’ motion for an extension of time to file their brief, and the

brief was timely filed on January 6, 2017.           Appellant’s motion for a default judgment is

DENIED.


                IT IS SO ORDERED this 7th day of February, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.